DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: As to Claim 1, the prior art of record fails to teach or suggest, either alone or in combination, “A head mounted display device comprising: a display module displaying an image; a calculator including an adaptive luminance calculator that is configured to scan a first image based on a predetermined viewing angle and calculate a first adaptive luminance of the first image, and a discomfort luminance calculator that is configured to calculate a first discomfort luminance from the first adaptive luminance based on a relationship between the first adaptive luminance and the first discomfort luminance at which a user perceives discomfort; and a luminance controller that is configured to control a dimming level of the display module to be equal to or less than the first discomfort luminance.”. (As claimed emphasis added)
As to Claim 12, the prior art of record fails to teach or suggest, either alone or in combination, “A method for driving a head mounted display device, the method comprising: calculating a first adaptive luminance of a first image by scanning the first image based on a predetermined viewing angle; calculating a first discomfort luminance from the first adaptive luminance based on a relationship between the first adaptive luminance and the first discomfort luminance at which a user perceives discomfort; and controlling a dimming level of the head mounted display device to be equal to or less than the first discomfort luminance.”. (As claimed, emphasis added)
Seo et al. (USPGPUB 2019/0180716—hereinafter “Seo”) is considered the closest prior art. Seo teaches a head mounted display device (Fig. 1 at 100) comprising: a display module displaying an image (Fig. 1 at 110); a calculator (Fig. 1 at 120) including an adaptive luminance calculator that is configured to scan a first image based on a predetermined viewing angle and calculate a first adaptive luminance of the first image (Fig. 6 at S200), and a luminance controller (Fig. 1 at 130) that is configured to control a dimming level of the display module to be equal to or less than the a discomfort luminance (Fig. 6 at S300). Seo, however, fails to teach a discomfort luminance calculator that is configured to calculate a first discomfort luminance from the first adaptive luminance based on a relationship between the first adaptive luminance and the first discomfort luminance at which a user perceives discomfort; and a luminance controller that is configured to control a dimming level of the display module to be equal to or less than the first discomfort luminance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Chapiro et al.		USPGPUB 2020/0202814
Aydin et al.		U.S. Patent 10,380,973


















Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY AMADIZ whose telephone number is (571)272-7762. The examiner can normally be reached Mon - Thurs; 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RODNEY AMADIZ/Primary Examiner, Art Unit 2694